 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         3:19-CR-013-MMD-WGC

 9                 Plaintiff,                        Final Order of Forfeiture

10          v.

11 MARK MARTIN-CALL,

12                 Defendant.

13          The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Mark Martin-Call to the

16 criminal offense, forfeiting the property set forth in the Forfeiture Allegation of the

17 Indictment and shown by the United States to have the requisite nexus to the offense to

18 which Mark Martin-Call pled guilty. Indictment, ECF No. 11; Memorandum in Support of

19 Defendant’s Plea, ECF No. 26; Change of Plea, ECF No. 27; Preliminary Order of

20 Forfeiture, ECF No. 30.

21          This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from August 1, 2019, through August 30, 2019, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

28 36.
 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

 9   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11              1. a Ruger, Model SR22, .22 caliber pistol bearing serial number 361-41985; and

12              2. any and all ammunition

13   (all of which constitutes property).

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

15   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

16   deposit, as well as any income derived as a result of the government’s management of any

17   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

18   disposed of according to law.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21                 October 18
            DATED __________________, 2019.

22

23

24                                                HONORABLE MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      2
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 17, 2019.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
